Citation Nr: 0302130	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  99-18 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen the veteran's 
claim of entitlement to service connection for right knee 
disability.

2.	Whether new and material evidence has been received to 
reopen the veteran's 
claim of entitlement to service connection for skin 
disability, including pruritus ani.  
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
1999, a statement of the case was issued in September 1999, 
and a substantive appeal was received in September 1999.  

Although the appeal also originally included the issue of 
entitlement for service connection for post-traumatic stress 
disorder (PTSD), the veteran indicated in a June 2000 
communication that he was withdrawing this issue.  He 
testified at a Board hearing at the RO in August 2002.  

 
FINDINGS OF FACT

1.	By rating decision in January 1969, the RO denied claims 
of entitlement to 
service connection for right knee disability and pruritus 
ani; although the veteran filed a timely notice of 
disagreement, he did not file a substantive appeal after 
receiving a statement of the case.    

2.	Evidence received since the January 1969 rating decision 
is cumulative and does 
not bear directly and substantially upon the subject matter 
of whether the veteran's right knee disability was incurred 
in or aggravated by service, or is otherwise related to 
service; when considered alone or together with all of the 
evidence, both old and new, it has no significant effect upon 
the facts previously considered.

3.	Evidence received since the January 1969 rating decision 
is cumulative and does 
not bear directly and substantially upon the subject matter 
of whether the veteran's skin disability was incurred in or 
aggravated by service, or is otherwise related to service; 
when considered alone or together with all of the evidence, 
both old and new, it has no significant effect upon the facts 
previously considered.


CONCLUSIONS OF LAW

1.  The evidence received since the RO denied service 
connection for right knee disability in January 1969, which 
is final, is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§  5108, 7105 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 
(2002).     

2.  The evidence received since the RO denied service 
connection for skin disability, including pruritus ani, in 
January 1969, which is final, is not new and material, and 
the claim for this benefit is not reopened.  38 U.S.C.A. §§  
5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302 (2002).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)  

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection and his application to reopen his claim 
for service connection for his right knee disability.  The 
discussions in the rating decision and statement of the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in a November 2002 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

Furthermore, there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service 
records, service medical records, post-service VA medical 
records, the veteran's hearing testimony and witness 
statements.   No additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  The Board notes that the veteran testified that he 
began receiving disability benefits from the Social Security 
Administration in 2000 on the basis of a back disability.  
Since that particular disorder is not at issue, it is not 
necessary to obtain those records.  See Id., at 187.  Under 
these circumstances, no further action is necessary to assist 
the claimant with the claims. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

New and Material

In a January 1969 rating decision, the veteran's claims for 
service connection for right knee disability and pruritus ani 
were denied.  The veteran filed a notice of disagreement in 
March 1969, and the RO issued a statement of the case in 
March 1969 along with notice of appellate rights and 
procedures by letter dated in March 1969.  However, a 
substantive appeal was not filed in a timely manner.  The 
January 1969 rating decision is therefore final.  38 U.S.C.A. 
§ 7105(c). 

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted, which is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 
1336 (Fed. Cir. 1998).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case. See 66 Fed. Reg. 45620-45632 (August 29, 2001).

Right Knee Disability

The RO denied service connection in the January 1969 rating 
decision.  This decision was essentially based on the finding 
that the service medical records showed that the veteran's 
recurrent swelling and instability of right knee with history 
of four years preexisted service.  It was also found that 
there was no evidence of any treatment for a right knee 
injury during service and therefore, there was no aggravation 
during service of the veteran's preexisting right knee 
disability.   

In connection with his current attempt to reopen his service 
connection claim for right knee disability, additional 
service medical records have been received, as well as 
written statements and testimony from the veteran, and 
written statements from the veteran's two sisters have been 
submitted.  However, such evidence is not found to be "new 
and material" for the following reasons:    The additional 
service medical records include duplicates of the previously 
considered service medical records.  Duplicate records are 
not "new and material" evidence.  38 C.F.R. § 3.156.  
Service medical records associated with the National Guard 
service dated in December 1982, July 1986 and October 1990 
reveal a normal physical examination of the lower 
extremities.  In December 1982, a past history of a post-
service right knee operation was noted.  These normal 
findings and a reference to a past post-service treatment do 
not tend to link a right knee disability to active duty in 
any way.  Thus, they are not new and material evidence.  

Although the Board also recognizes the written statements and 
testimony of the veteran and the written statements from his 
two sisters, these statements essentially reiterate the 
veteran's argument from his 1969 claim.  They essentially 
state that the veteran injured his right knee in service, has 
had problems with his right knee since service, and was told 
by an examiner in service that his right knee disability was 
caused by an injury in service.  These statements are 
therefore cumulative or redundant to evidence submitted 
during the original claim for service connection.  
Furthermore, lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim.  Moray v. Brown, 5 Vet. App. 211 (1993).  There is 
still no competent medical evidence showing that the veteran 
received treatment in service for a right knee disability due 
to injury, incurred or aggravated a right knee disability in 
service, or otherwise has a current right knee disability 
that is related to service.  

In summary, the veteran has provided no new evidence that his 
right knee disability was incurred in or aggravated by 
service, or is otherwise related to service.   Evidence 
received subsequent to the RO's January 1969 rating decision 
is cumulative or redundant and is not, either by itself or in 
connection with other evidence of record, so significant that 
it must be considered to fairly decide the merits of the 
veteran's underlying claim of entitlement to service 
connection for right knee disability.  As such, the evidence 
received subsequent to the RO's January 1969 rating decision 
is not "new and material" as contemplated by 38 C.F.R. 
§ 3.156(a), and provides no basis to reopen the veteran's 
claim of entitlement to service connection for this 
disability.  38 U.S.C.A. § 5108.  

Skin Disability

The Board notes that in the August 1999 rating decision, the 
RO reopened the claim for service connection for skin 
disability, to include pruritus ani, due to the fact that the 
original claim had never been considered as a presumptive 
disability based upon exposure to herbicide agents while in 
Vietnam.  The RO then discussed the merits of the evidence 
and found that service connection was not warranted.  
Although the RO may have determined to reopen the claim, the 
Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  This is particularly pertinent in this case as there 
is no evidence in the record that the veteran has been 
diagnosed with a disease or disability associated with 
exposure to certain herbicide agents, nor does the veteran 
claim in his application to reopen his service connection or 
during his August 2002 testimony that his current skin 
disability is related to exposure to herbicide agents.  See 
Hearing transcript, page 2.  38 C.F.R. § 1116(a)(2), 
3.307(a)(6), and 3.309(e).          

At the time of the January 1969 rating decision, the only 
skin disability found in the records is pruritus ani, as 
noted in a post-service November 1968 VA clinical record.   
The November 1968 VA clinical record shows that the veteran 
indicated to the examiner that his pruritus ani developed 
while he was in the service and had become chronic.  The 
veteran also argued in his notice of disagreement that he 
contracted a rash in service that resulted in a chronic 
problem.  However, the Board notes that service medical 
records do not show treatment for any skin rash, pruritus 
ani, or skin problem of any kind in service.  In fact, at the 
time of discharge examination in May 1968, the veteran denied 
ever having a skin disease.  Furthermore, the May 1968 
discharge examination report found the veteran's skin to be 
normal on examination.   

Based on the evidence summarized above, the RO denied service 
connection for pruritus ani in the January 1969 rating 
decision.  This decision was essentially based on the finding 
that there was no evidence of complaints of or treatment for 
pruritus ani or skin problem of any kind in service.  

In connection with his current attempt to reopen his claim 
for service connection for skin disability, including 
pruritus ani, the veteran has submitted written statements 
and testimony, as well as written statements from his two 
sisters, that he contracted a rash in service, received 
treatment for the rash in service, and has had a chronic skin 
disability since service.  However, the additional statements 
essentially reiterate the veteran's argument from his March 
1969 notice of disagreement.  These statements are therefore 
cumulative or redundant to evidence submitted during the 
original claim for service connection.  Additionally, the 
statements and testimony from the veteran and the statements 
from his two sisters adds nothing material to the record as 
there is still no medical evidence that the veteran 
complained of or received treatment for a rash or other skin 
problem in service.  Moray v. Brown, 5 Vet. App. 211 (1993).  
There is also no evidence relating his current skin 
disability to service.  

Additional service medical records from December 1982, July 
1986, and October 1990 indicate that physical examination of 
the skin was normal.  Thus, these medical reports do not tend 
to provide a basis to reopen the claim since they show no 
disability.  

In summary, the veteran has provided no new evidence that his 
skin disability was incurred in or aggravated by service, or 
is otherwise related to service.  Evidence received 
subsequent to the RO's January 1969 rating decision is 
cumulative or redundant and is not, either by itself or in 
connection with other evidence of record, so significant that 
it must be considered to fairly decide the merits of the 
veteran's underlying claim of entitlement to service 
connection for skin disability, including pruritus ani.  As 
such, the evidence received subsequent to the RO's January 
1969 rating decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), and provides no basis 
to reopen the veteran's claim of entitlement to service 
connection for this disability.  38 U.S.C.A. § 5108.  


ORDER

The appeals are denied. 



		
	M.  SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

